RSPO

Summary Report of SEIA and HCV Assessments PT Globalindo Alam Perkasa

Kotawaringin Timur District, Central Kalimantan Province

Executive Summary

PT Globalindo Alam Perkasa (PT GAP) is an oil palm plantation situated in Kanda Village,
Camba Village, Simpur Village, Palangan Village and Soren Village, Kota Besi Sub District;
Natai Baru and also Bagendang Tengah Village, Mentaya Hulir Utara Sub District,
Kotawaringin Timur District, Central Kalimantan Province. The Location Permit approved
by The Kotawaringin Timur Regent Decree No: 436.460.42 dated on 29 December 2009 size
+ 5,734.84 Ha and No: 435.460.42 dated on 20 December 2005 size + 10,328 ha. The Social
Enviromental Impact Assessment (AMDAL) was approved by AMDAL Commission of
Kotawaringin Timur District No. 126 dated on 2™ February 2009 and No 114 Tahun 2009
dated on 28 February 2009.

The Plantation Business Permit (IUP) approved by The Kotawaringin Timur Regent Decree
No. 525.26/605/X/EKBANG/2005 on 15'" October 2005 with +5,734.84 ha with change No.
188.45/293/Huk-Ek.SDA/2014 dated on 25" July 2014 and No. 25.26/604/X/EKBANG/2005
dated on 25" May 2005 size + 10,328 with change No: 188.45/296/ Huk-Ek.SDA/2014 dated
on Dated on 25" July 2014. The concession covers an area of 16,062.84 Ha on two land use
titles (HGU No 37 size 5,734.84 ha and HGU No. 44 size 10,328 ha), out of which about
4,876.54 Ha had already been planted.

PT GAP which has been registered as RPSO member under the mother membership of PT
Agrowiratama, is committed to develop a sustainable palm oil management system. PT GAP
was RSPO certified on 17" June, 2011 as a supply base to PT Maju Aneka Sawit palm oil
mill, a member of the Group. On 11" December, 2012 the company posted the RSPO New
Planting Procedures Notification for on-going oil palm planting within the concession.
Further expansion of oil palm areas is made possible as the local communities have released
their land through the free, informed prior informed process. Planting of new oil palm will be
in the balance unplanted areas within the PT GAP concession. Planting will be on land
located outside the HCV areas that have been identified for management. In this connection,
the NPP Notification for on-going oil palm expansion has been prepared for this purpose and
has been submitted to the RSPO.

The land use plan analysis was also carried out, guided by the RSPO GHG Assessment
Procedure for New Plantings, to meet criterion 7.8 of the 2013 RSPO P&C requirements. The
carbon stock and GHG emission has been separately submitted to the RSPO Emission

Reduction Working Group for their review as required by the RSPO. In addition to this

Page 1 of 34
RSPO

RSPO requirement, PT GAP has commissioned Aksenta to carry out carbon stock
measurement in the proposed areas planned for planting, to ascertain that these are not on

areas with high carbon stocks as fulfillment of the Group’s Sustainability Policy.

Besides fulfilling the regulatory requirements of conducting social environmental impact
assessment (AMDAL), the company has also conducted and completed the High
Conservation Values Identification (HCV) and Social Impact Assessment (SIA) of PT GAP
covering the local social entities within total area of 16,062.84 ha in both HGU 37 and 44
lands. The HCV assessment covers landscape level including areas outside the HGU
expanded into villages and surrounding areas which have considerably importance for
assessment of HCV values. Potential areas for oil palm plantings as corporate social
responsibility (CSR) projects in villages in the vicinity outside of the HGU when opportunity

arises are included.

HCV assessment in PT GAP was conducted in June/July 2007 using HCV Toolkit 2003
covers HGU 37 & HGU 44, and a follow up more details survey and comprehensive HCV
Assessment in HGU 37, more detail survey and comprehensive HCV Assessment was
conducted by aksenta in October 2012. In addition, land cover and planting assessment was
also conducted in June/July 2007 using satellite data, field assessment and verification with
the FPIC document for land use right compensation. In HGU 44 more detail survey and
comprehensive HCV Assessment was conducted by GAIA Commoditas in August 2010 and
re-assessment HCV include land use change analysis (LUCA) by Aksenta was conducted on
March 2015, the team leader from Aksenta have been licensed by the HCV Assessor
Licensing Scheme (Provisional ALS15026PN).

Based on HCV and land cover assessments and land use change analysis there was no
primary forest and there is presence secondary peat swamp forest and a small area of heath
forest (Hutan Kerangas) within the HGU No 37. The rest of the area consists of bushes and

community’s agricultural land. In HGU 44, there was no primary forest and the land cover is
generally made up of shrub land. The summary of results from HCV assessments within the
PT GAP concession showed four out of six high conservation values (or HCV) areas, namely
HCV 1, HCV 3, HCV 4, HCV 5, HCV 6 are present in PT GAP concession. The HCV area
identified was + 1,806.3 ha and HCV Management area (HCV-MA) + 1,118.71 ha. The
important elements for HCV 1 are the endangered species, and the presence of critical areas
for protection (refugum) for wildlife species in Land Title (HGU). The important elements
for HCV 3 are Peat Swamp Forests and Heath Forest. The important elements for HCV 4 are
related to the potential damage from springs, river riparian, firebreaks, and water for
agriculture and catchments area. The important elements for HCV 5 are use of natural
resources as the basic needs of local communities are not replaceable. The important
elements for HCV 6 are Damong Hill as a form of local cultural identity.

Page 2 of 34
RSPO

In general, potential social issues will involve land ownership between communities around
the concession with the plantation management, potential issues concerning employees’ right
and relations with the company or employer, as well as environmental degradation that may
disturbs important sources of livelihood for the communities. Several implications resulting
from the establishment and operations of the oil palm plantation would involve altered
livelihoods and living resources, land allocations, landscape (ecosystem, vegetation, and

infrastructure), as well as displacement of communities and settlements.

Page 3 of 34
RSPO

Scope of SEIA and HCV Assessment

General Data of the Company

Company Name : PT Globalindo Alam Perkasa

Deed of Establishment : No 14 date on 16" April 2004 (Notary Eddy Simin,
SH)

Deed of Minutes Meeting : No 12 date on 4" July 2009 (Notary Eddy Simin, SH)

Capital Status : Foreign Investment (Penanaman Modal Asing, PMA)

Taxpayer Notification Number : 01.880.276.9 — 123.000

Company Address : Spring Tower 04-41, Jl. K. L. Yos Sudarso Km. 7.8
Tanjung Mulia, Medan Deli Medan 20241 Sumatera
Utara

Type of business : Oil Palm Plantation & Processing

Status of concession land : Land Use Title (HGU) No 37 dated on February 2009

(size 5,734.84 ha) and HGU No 44 dated on February
2009 (size 10,328 ha)

Contact person :  Darman

Geographical Location : See Picture 1, Picture 2, Picture 3 and Picture 4

Surrounding Entities

HGU No 44:
- North adjacent to Natai Baru Village, PT. Agro Bukit and PT. HMBP

- South adjacent to Bagendang Tengah Village
- East adjacent to Natai Baru and Desa Bagendang Tengah Village
- West adjacent to Natai Nangka Village and PT Mananjung Hayak

HGU No 37
- North adjacent to Village of Kandan, Camba, Soren, Simpur and Rasau Tumbuh

- South adjacent to PT Nusantara Sawit Persada (PT NSP)
- West adjacent to Seranau River, Palangan Village

- East adjacent to UPT Kandan.

The scope of Social and Environment Impact Assessment of PT GAP covers the local social
entities within total area of 16,062.84 ha based on Land Use Title (HGU) No 37 dated on
February 2009 (size 5,734.84 ha) and HGU No 44 dated on February 2009 (size 10,328 ha).
Thus, the High Conservation Value assessment covers of the total area 16,062.84 ha or
formal area boundary into an area of corporate governance.

Page 4 of 34
RSPO

The HCV assessment also covers landscape level including areas outside the HGU expanded

into villages

HCV values.

and surrounding areas which have considerably importance for assessment of
otential areas for oil palm plantings as corporate social responsibility (CSR)

projects in villages in the vicinity outside of the HGU when opportunity arises are included.

Personnel in

1. Guna
2.
3.
4.
5. Budi T:
6.
7.
8.
9. Paulali

volved in planning and implementation

i (Senior General Manager)

Darman (General Manager)
Gan Lian Tiong (Head of Sustainability)
Sanjaya (Estate Manager)

ri Prasetia (Manager Sustainability)

Rudi Sharta (Askep Sustainability) and Team
Siswondo Parman (Humas Manager)
Dedi Ardiansyah Rambe (Askep Humas)

ine Yanty (Audit & Certification Manager) and Team

10. Bangun Hapsoro (GIS Manager) and Team

The NPP management chart of PT GAP

Estate Director

Deputi Estate
Director

Senior General
Manager

Certification

Representative General Manager
T

Estate Manager
‘Askep Audit
KTUIPJA aes Askep
ir Staff Audit & inabil
Staff Admin caesar Sustainability Safety Officer Aslap Survey (GIS) Humas

Page 5 of 34
INDONESIA

Lokasi Peta PT.GAP Di Indonesia

‘atas Provinsh

taut

ees

Picture 1 Location of PT GAP in Indonesia

Page 6 of 34

PT.GLOBALINDO ALAM PERKASA

Kaguas Holo ( ;
\ LOCATION PETA PT. GAP
DI PROVINSI KALIMANTAN TENGAH

oa

Kuta Barat

Barto Utara sone Se SoHe

rovin: Kalimantan Barat “ ont
, . ) i [le ]omemian sein ose
E ron Pe
\ (ere: hore

S\-Barito Selatan.

Waringin Barat

i}

aime |

Tanah Laut

=

Picture 2 Location of PT GAP in Central Kalimantan

Page 7 of 34
: TTIW . Wena . TTT
a : \ ; PT.GLOBALINDO ALAM PERKASA
2 i ‘
1 \ oe
la | Bone” | uae
\ abupaten Gua ee LOKASI PETA PT. GAP
7 DI KABUPATEN
Sai 1
X _ SA i
XN N 1 .
‘\ ‘ \ ae at a
\ \ ‘ =
" \ \ —————
1 \ (ota Paangkaraya @ | bese/ousun Jalen Negara
1 \ ’ Soe
| ‘ \ i Lost Spo
) ! aN [ate eacventan
/ i ee |
a7 H \
/ I
{ eta PetunjukLokast
Ld \ '
sp soning sen Le
i
H '
/ !
f t
{ t
/
\ 3
*\ ¢
. \ {
wy \ \ Kabupaten Kapuas
~ 4 AN ay x
wen \ / \
1 /
/ i
La i t
' / F -
i /
’ if

Picture 3 Location of PT GAP in Kotawaringin Timur District

Page 8 of 34
GP) PT.GLOBALINDO ALAM PERKASA

PETA KONSESI PT.GAP
DENGAN PERUSAHAAN SEKITAR

Oe oy
\ sae pce

\ | ee

U [tonne tane re

MULYA ARGO PERMA
‘KuK)

> a =
an _ see ing a ton
i
|

MBULU I

JyoTIKASEMBULUH I
‘QVLMAR)

'SAPTAKARYADAMAL
MUSTIKA SEMBULUR | askiawa)
ny

BULAU SAWIT BAUENTA
many
wevTeNo aya sawirreRoANA |

(ERY SAWIT INDONESIA, \ ,
waa

FIBA HARAPAN SAKT!

Picture 4 Location of PT GAP and its surrounding entities

Page 9 of 34
00's

2450S

2300's

2450's

12480"E

11300

PT. GLOBALINDO ALAM PERKASA

Kecamatan : Menataya Hulu Utara
dan Kota Besi
Kabupaten : Kota Waringin Timur

Provinsi —: Kalimantan Tengah

PETA INDIKATIF PENUNDAAN PEMBERIAN IZIN BARU
PEMANFAATAN HUTAN, PENGGUNAAN KAWASAN HUTAN,
DAN PERUBAHAN PERUNTUKAN KAWASAN HUTAN
DAN AREAL PENGGUNAAN LAIN
(REVISI VI)

‘SKALA 1 : 250,000

Lampiran Surat Keputusan Menteri Kehutanan Republik Indonesia
Nomor /MenhutVIlIPSDH/2014. ‘
Tanggal

Keterangan :

PT. Gap
QO Lahan Gambut

Picture 5 Indicative Map on Moratorium of new concession permit for Forest Use and Utilization (Revision VI), SK Menhut No.

3706/Menhut-VII/IPSDH/2014, dated on 13 May 2014

Page 10 of 34

Keterangan:
Ms:

$s HGU PT GAP

Batas Kabupaten
Konsesi Perkebunan Kelapa Sawit
HEI awrasan Konservasi

be

\
\
\ |

\
\

Peta RB! Skala \ .

__|
=
Picture 6 PT GAP on lanscape level with conservation map

Kab, Kotawaringin Timur

Kab. Seruyan

°

10 20
Kilometer

Page 11 of 34

Permits

RSPO

The permits that have been obtained by the company are inclusive of Social Environment

Impact Assessment (AMDAL), Permitted Area, Plantation Business Permit (Izin Usaha
Perkebunan), Land Title (HGU). The followings are the list of the licenses and

recommendations:

Table 1. Types of

ermits and recommendations

PT Globalindo Alam Perkasa

Licenses and

No 4 Issued by Number and date Note
recommendations
1. | Deed of Notary Eddy Simin, SH No. 14
Establishment Date: 16" April 2004
Ratification Deed | Minister of Justice and C-16709 HT.01.01.TH.2004
Human Rights Republic Date: 6" July 2004
Indonesia
2 | Deed of Minutes | Notary Eddy Simin, SH No. 12
of Meeting Date : 4" July 2009
Acceptance of the | Minister of Justice and No. AHU-AH.01.10-11792
Company's Human Rights Republic Date: 30 July 2009
Notice of Change | Indonesia
Data
3. | Taxpayer Ministry of Finance 01.880.276.9 — 123.000
Notification Directorate General of Date: 17" May 2004
Number Taxation
4. | Location Permit Regent of Kotawaringin Timur | No: 436.460.42 + 5,734.84 Ha
(Izin Lokasi) (Bupati Kotawaringin Timur) _| Dated on 29 December 2009 a .
Regent of Kotawaringin Timur | No: 435.460.42 + 10.328 Ha
(Bupati Kotawaringin Timur) _ | Dated on 20 December 2005 ° .
5. | Plantation Business | Regent of Kotawaringin Timur | No, 525,26/605/X/EKBANG/2005
Permit (IUP) (Bupati Kotawaringin Timur) Dated on 15 October 2005
+ 5,734.84 Ha
No. 188.45/293/Huk-Ek.SDA/2014
Dated on 25 July 2014
Regent of Kotawaringin Timur | No. 525.26/604/X/EKBANG/2005
(Bupati Kotawaringin Timur) Dated on 25 May 2005
+ 10.328 Ha
No: 188 .45/296/ Huk-Ek.SDA/2014
Dated on 25 July 2014
6. | Social Regent of Kotawaringin Timur | No, 126 year 2009
Environmental (Bupati Kotawaringin Timur) HGU No 37
a P: aring Dated on 02 February 2009
Impcat Assessment ———
Regent of Kotawaringin Timur | No, 114 Year 2009
(AMDAL) (Bupati Kotawaringin Timur) HGU No 44
P: aring Dated on 28 February 2009
7 | Land Use Title National Land Officer Nomor: 37
(Hak Guna Usaha- | Kotawaringin Timur District Dated on 22 June 2007 5,734.84 ha
HGU) N 44
omer: 10,328 Ha

Dated on 03 January 2008

Page 12 of 34

RSPO

Area and time-plan for new plantings

This is part of an ongoing planting and the NPP documents are meant for from notification
only. The land use right (HGU) of PT GAP covers an area of 16,062.84 Ha, out of which
about 4,876.54 Ha had already been planted. PT GAP was RSPO certified on 17" June, 2011
as a supply base to PT Maju Aneka Sawit palm oil mill, a member of the Group. On 11th
December, 2012 the company posted the RSPO New Planting Procedures Notification for on-
going oil palm planting within the concession. Further expansion of oil palm areas is made
possible as the local communities have released their land through the free, informed prior
informed process. Planting of new oil palm will be in the balance unplanted areas within the

PT GAP concession, outside the HCV areas that have been identified for management.

Potential areas for oil palm plantings as corporate social responsibility (CSR) projects in
villages in the vicinity outside of the HGU will be included. The enclaves’ areas and areas in
the vicinity outside the HGU with potential for CSR oil palm development do not contain
primary forest and the general land covers are cultivated area and shrub mixed with tree
crops. Land development and planting of oil palm are following the procedures of RSPO
New Planting Procedures. Activities that will be undertaken are land acquisition or
compensation to the land owners through the Free Prior and Informed Consent (FPIC)
process. Socialisation and engagement with the communities on village oil palm development
plan will also be undertaken. HCV management and monitoring actitivities that have been put
in place will continue to be enforced.

The process of land development and palm oil planting adheres to the procedures of RSPO
New Planting Procedures (NPP) for on-going development for notification. The detail of area
statements and time-plan for new plantings are presented in report “Development plan of PT
Globalindo Alam Perkasa 2015”, and summarized in Table 2.

Table 2 Proposed expansion of oil palm area
Area has been develop HCV Expansion plan Others/ Total
Infrastructure& HCV : Infrastructure &

Planted emplacement (tha) MA Plantin Emplacement Unplanted HGU
(tha) (tha) (tha) g (tha) (tha) Area(tha) (tha)
4,876.54 416.87 1,806.30 | 1,118.71 | 3,514.41 88.44 4,241.57 16,062.84

Years of Develop
Year of plan
Oil Palm Expansion 2015 2016 2017 2018 2019 Total (ha)
800 1400 460 460 482.85 3,602.85

Page 13 of 34

RSPO

Assessment Process and Procedures

Sei Assessment
EIA (Environmental Impact Assessment)

The EIA was carried out by the following assessors;

No Role Name Skill And Expertise

1 | Team Leader | Ir. Basuki, M.Si Soil Science (Certification AMDAL A, B and
C). in environmental impact assessment
(AMDAL), especially in hidrology aspect, soil,
erosion, land use plan

2 | Team Sugeng Sigit M.St Enginering of Environmental (Certification
Member AMDAL A & B). In impact assessment
especially in mill activity aspect, management
waste, water quality and organism aquatic.

3 | Team Ir. Eka Nur Taufik, MP | Social agriculture economic (Certification
Member AMDAL A) In impact assessment especially
in social culture
4 | Team Frengky F. Adji, SP, | Agronomic (Certification AMDAL A) In
Member MP impact assessment especially in ecology
aspect, vegetation, wildlife and plantation
activity

SEIA (AMDAL) was conducted through matrix and flow process analysis to identify the

tential impact of environmental and social aspects, as well as group interaction to evaluate

the identified potential impact.

Social Impact Assessment (SIA)
The Social Impact Assessment (SIA) for PT GAP was conducted in February 2011 by Team
Humas PT GAP and in May 2012 by Aksenta. The team members are:

No | Roles Name Experience & Qualifications
1 Team Leader | Nandang Experienced in the education, environment, socio-
Mulyana economic and community development program

sectors/CD-CSR..Conduct Social Impact Assessment and
High Conservation Value Assessment in many oil palm
plantation in Indonesia. Accredited by RSPO as
Discipline Specialist for HCV assessment in oil palm
plantation in 2010. Attended ISPO and ISCC Auditor
trainings in 2013. Achieved Provisionally Licensed
Assessor: ALS15037NM in 2015.

Page 14 of 34
RSPO

Team
Member

Erizal

Graduated from Forest Resources Conservation
Department, Faculty of Forestry, Bogor Agricultural
University. He has the good experienced of work in
agriculture, forestry, and the research of biodiversity and
social capacity. His activity’s concern is “Bina Desa”
with the main activity as the emergence of Kader Pelopor
in the Village in “Pelatihan Tokoh Pelopor Desa”. This
time, he is participating in the social development and he
as ever been the trainer related to the business, the
development of bamboo handicraft, such as, working
together with Non-Timber Forest Product Indonesia
rogramme, Forest Department of West Java, DPRD of
Bogor Regency, and Cirebon City, DRPD of South
Sumatera, UKM Ternate and Bogor Agricultural
University. Since 2010

Team
Member

Andri Novi

Literary from Padjajaran University, Bandung with
science culture literature and linguistic culture.
Experienced in Participatory Action Research and
Community Developmentn and was a Capacity Building
& Regional Development Training Expert for National
rograms of Community Empowerment (PNPM). Has
conducted the Social Impact Assessment in several oil

alm plantations in Indonesia

Team
Member

Siswondo

Parman

Experienced in the education, environment, socio-
economic, Human resources and community

development program sectors/CD-CSR

Team
Member

Lutfi Rinaldi

Head of Assisten in PT GAP. Experiace in social &

human resources

Team
Member

Bactiar Frenky

Experience in RSPO certification

Reviewer

DwiR.
Muhtaman

Forest and timber product certification, RSPO

certification, coffee certification, social strategy.

Page 15 of 34

Social Impact Ass

1.

RSPO

ssment on the ground was carried out as bellows:

Participative; issues identification and information searching were done in participative
way. This participative approach enabled of the participants as the subjects in mapping
the social issues they are facing, expressing their opinions and ideas, as well as being
involved in designing the administration and changing of the issues.

Multiparty; issues identification and information searching were done in multiparty
way by involving related parties directly or indirectly in giving or receiving the impacts,
Rapid and Ex-ante; issues identification and information searching were done in
rapidly and based on the forecast of the changes tendencies that occur rather than the
factual and accurate data — as the solution to the Social Impact Assessment approach and

time limitation,

Appreciative; issues identification and information searching were guided positively,
not only to find out the gap on the location but also to collect the data about
expectations, potentials, and ideas in order to find out solutions and social issues that
happened,

Social Learning Cycles; the social impact assessment is not a linear process which is

instantly created but a cycled process which functions as the social learning processes to

respond the changes in the environment,

The methods and techniques applied in the Social Impact Assessment were:

1.

Literature Study; this method was used for the purpose of gathering the understanding
on the socio-context and environmental aspect of the location which was evaluated. It
was carried out in the early phase-before going to the field and at the result analysis
phase.

Dialogue; this method was used to identify the nature of the relevant parties, identify the
potential issues to impact, gathering information about expectations, ideas, and opinions
to bring the solutions for the actual issues. The process was carried out through the
meetings both in formal and in non-formal sequence with definite topics (Focus Group
Discussion),

Field Observation; this method was used to understand directly the actual facts which
will be indicator of the issues and social impact happened,

In-depth Interview; it was used to get a deeper understanding about the issues. It was
done in-depth by interviewing the key socialite who will act as respondents. The criteria
of choosing the respondents were based on the knowledge possessed or their direct

experience over the impact or impacts,

Page 16 of 34
RSPO

5. Tri Angulations; the above methods were carried out in integrated way to reciprocally
verify the actual issues, opinions, and ideas,

6. Social Learning Cycle; the social impact assessment is not a linear process which is
instantly created but a cycled process which functions as the social learning processes to
respond the changes in the environment.

The findings obtained from the methods above were analyzed. The baseline of the analysis
was based on RSPO criteria which relevant to sustainable social aspects. The
recommendations also covered other issues which were not entailed in the RSPO criteria, in

the form of ideas or aspirations as the result of the field analysis.

HCV Assessment
Assessors and their credentials

The HCV assessment in the Land Use Title (HGU) of PT GAP by Aksenta located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:

aksenta@aksenta.com.

The HCV for PT GAP was conducted in October 2012 and March 2015 by Aksenta after the
first HCV assessment in July 2007, who the team leader HCV from Aksenta have been
licensed by the HCV Assessor Licensing Scheme (ALS15026PN). The team members are:
Name ALS License Institution Role Expertise
Research and wild animal
Team Leader, . : wae
Biodiversity survey, ornithologist, facilitator
Pupung F Nurwatha Provisional : of community biodiversity
Aksenta Assessment (HCV neuer
pupung@aksenta.com (ALS15026PN) 1. HCV 2 and assessment, participative
HCV 3) mapping, conduct HCV
assessment since 2007
Have expertise and experience
in the field of wildlife
management; study habitat and
Team Leader, population, as well as wildlife
: Biodiversity conflict mitigation, in the
Resit S ¥
esi Ozer Aksenta Assessment (HCV _ | assessment of HCV has been
resit@aksenta.com 1, HCV 2 and recognized by the RSPO and
HCV 3) the entry in the list of RSPO
HCV Accredited Assessor and
licensed by the HCV Assessor
Licensing Scheme
Hydrologist, soil conservation,
Yanto Ardiyanto Team Member, spatial analysis and remote
@ . N/A Aksenta Environmental sensing, water management
yanto@aksenta.com Assessment system, conduct HCV
assessment since 2010

Page 17 of 34

RSPO

Hydrologist, soil conservation,
Robert H. Sinaga Team Member, spatial analysis and remote
N/A Aksenta Environmental sensing, water management
Assessment system, conduct HCV
assessment since 2010
Team Member,
Budi Harlend N/A ‘Aksenta socio-cultural Social and culture, conduct
harlend@aksenta.com » Assessment (HCV_ | HCV assessment since 2013
5 HCV 6)
Team Member, Social and culture, conduct
Andri Novi NA Aksenta socio-cultural HCV assessment since 2010
andri.novi@aksenta.com s Assessment (HCV
5 HCV 6)
Team Member, Social and culture, conduct
Muayat Ali Muhshi socio-cultural HCV assessment since 2010
muayat@aksenta.com NIA Aksenta Assessment (HCV
5 HCV 6)
Hydrologist, soil conservation,
spatial analysis and remote
F. Getsa N/A Aksenta on Member. sensing, water management
Pecialls system, conduct HCV
assessment since 2010
Experience with GIS since
Reza Abdillah i
Zi i NA ‘Aksenta Team Member, 2013, remote sensing for
reza@aksenta.com GIS Specialist biological conservation and
land use issue
experienced and had skill of
Risa Syarif Team Member, Spatial, like Remote Sensing
risa@aksenta.com NIA Aksenta GIS Specialist and Geografis Information
Systems (GIS)
Assessment Methods (Data sources, data collection, dates, program, and visited places)

HCV Identifying Methods

The assessment covers of the total area 16,062.84 ha based on The Land Use Title (Hak Guna
Usaha) No 37 and HGU No 44. It is also expanded into villages and other areas which
considerably important to the proposed surrounding plantation area. HCV assessment was
conducted by Aksenta in October 2012 and reassessment was conducted in March 2015, the
assessment consists of three main activities: desk-based study, field work and stakeholder

consultation.

The HCV reas:
required information to the scale reference (see guidance on HCV Toolkit 2003, HCV Toolkit
2008, HCV Toolkit Proforest 2008, HCVRN Common Guidance, 2013). The scale reference

used for the assessment of HCV 1-3 covers the global, regional and national levels, before

ssment was conducted based on step-wise screening that harmonizes the

Page 18 of 34
RSPO

ssment of HCV 4-6 focuses on landscape

ground truthing is conducted. Whilst, the ass
assessment or local level before ground truthing is conducted. The process of HCV
assessment begins with pre-assessment, data collection from the site and public consultation.
The collected data and information will be analyzed further and the discovered HCV will be

mapped out.

ment is the initial process of HCV identification. Pre-assessment covers activities
as follow: (i) collect the data and information on the development and the management of the
existing estate and management planning, (ii) collect the secondary data and information
from various sources (report, journal, book, statistic data, basic map), include information on
biodiversity aspect and issue (global, regional, national, even local level), environment
(especially on soil and water conservation) and socio-cultural, and (iii) analyze and validate

the collected data and information and spatial analysis of basic map.

Data collection

Data collection in the field focuses on the area potentially classified as HCV area based on
pre-assessment result. The collection of data and information is focused on the HCV element
and attribute by using the methods as follow:

1) Participatory mapping

2) Ground truthing
Ground truthing is the field verification of the land cover from the interpretation of
landsat satellite that is conducted during pre-assessment. At the same time when ground
truthing is conducted, the collection of data and information also being conducted on site.
The activity is being done by HCV assessor, either being done as a group per location or
parallel for each section of assessment. This depends on the area potentially classified as
HCV area.

3) Data collection on site
The collection of data on site is being done simultaneously with ground truthing. The
purpose of this activity is to verify the existence of HCV element and attribute, in which it
will be the basic to determine whether there is HCV in that particular area.

4) Interview with the community in the assessed area

Interview with the community or the company worker is being conducted to gain

information about the existence of HCV element and attribute.

Page 19 of 34
Public Consultation

RSPO

Public consultation is a face-to-face meeting with key stakeholders in the assessed area, such

as local community, village government, regency government, relevant institutions in the

regency and companies operating around the assessed area.

Public consultation conducted on 8 October 2012 (38 participant), on 8 November 2012 (59

participant) and 27 March 2015 (33 participant), which was attended by the representative of

villagers, local government, NGOs. The relevant stakeholder involved during the public

consultation consists of:

1.

Government (Natural Resource Conservation Department-BKSDA, The Plantation

Office, Forest Officer, )

Local government representatives (at Kabupaten, Kecamatan and Village level) Local

community leaders : Badan Perwakilan Desa, community leaders

Non Government Organization (NGO): BOSF (Borneo Orangutan Survival Fundation),
DUTA NGO, TISA NGO and LPPLH Green Borneo.
Academics: Department of Forestry, Faculty of Agricultural UNPAR.

Company employees and their representatives

Tabulated below is the result from lastly public consultation was conducted on 27 March

2015 in PT GAP, which was attended by the representative of villagers, local government,
NGOs

Name Institution

Statement and Query

Titin Srikandi | Camat Mentaya

Hilir Utara

The good news is that Sampit River water is good and sufficient after laboratory
test because water from Sampit River is planned to be clean water sources for
PDAM which will be built in the near future to fulfill the community’s needs.
The PDAM is allocated for water usage in North Mentaya Hilir Sub-District,
South Mentaya Hilir Sub-District, Pulau Bahau Sub-District and Bagendang Sub-
District. As for wildlife, alligator is frequently seen along Sampit River, however
during dry season alligator migrate downwards to Mentaya River due to limited
prey such as monkey and fish.

Muriansyah BKSDA Sampit

Based on data from BKSDA Sampit, in 2013, BKSDA received 3 Orangutan
consist of 2 adult and | child from Rongkang sub-village. Apart form Orangutan,
there was also handover of | Beruang Madu from Rongkang Village.

Meanwhile there was not report to BKSDA for Owa, it was suspected Owa in
this location has migrated due to limited habitat and feedstock.

Until now, there are still trading for several types of turtle using quota system.
The last time BKSDA received alligator is in 2002, Buaya Taman with length 4m
in dead condition in Sampit River. Based on summary report to BKSDA, there
were 7 attacks by alligator in 2012-2014. Based on the incidents, alligator attack
was mainly in July.

Sayitno Koramil

Conservation is important to be maintained. During 2014, Koramil Bagendang
has planted in 3 conservation area in Kotawaringin Timur as feedstock for
Orangutan. However the community logged them. This show lack of
community’s awareness to surrounding environment and wildlife. While some of
them are endangered.

We urge and encourage the community to start planting from neighborhood near

Page 20 of 34

RSPO

Name Institution Statement and Query
the house, which aside from giving beauty can also serve as feedstock for
surrounding wildlife. in addition to giving beauty to the environmentas wellas
feed for the wild life that lives around us

Suparman BLH Sampit Thank you for the positive assessment result on the water quality of Sampit

River, where the water can be safely consumed by the community. We would
like to ask good cooperation from all stakeholders for the construction of
drinking water company (Perusahaan Penyedia Air Minum) and to maintain the
water quality of Sampit River. We also would like to urge the community to take
care of the river as well as the company to maintain the riparian buffer zone that
borders the company’s concession. In regards to the fire incident in Central
Kalimantan, we are aware that fire incident is mostly occurred due to human.
Therefore we urge the cooperation among stakeholders to participate in fighting
and avoiding the fire.

Titin Srikandi

Camat Mentaya
Hilir Utara

It is important to raise the local community’s awareness on fire incident.
Mentaya Hilir Utara Sub-District is the area with the most fire hotspot in 2014.
Some actions that cause fire is land clearing and irresponsible cigarette-butt
disposal. Socializations have been conducted, but the result is not as expected.
The government appreciates all efforts conducted by PT GAP in fighting fire.

Aprian DR

NGO: Duta

The causes of fire and flooding are our responsibilities, and we are also
responsible to handle and avoid such incidents. What important is we are taking
care of our environment in order to anticipate fire and flood. We also hope that
company can settle the land compensation.

Junaedi

BKSDA Sampit

In order to maintain the existing HCV Area, company should do the following:

1. Settle the HCV area in dispute

2. Conduct socialization on the HCV and conservation area to the
community to mitigate the conflict the local community regarding HCV
and conservation area.

3. Engagement with the community to maintain the existing HCV area and
to raise community’s awareness that HCV belongs to us; hence it is our
responsibility to take care and maintain HCV.

Titin Srikandi

Camat Mentaya

We suggest that Bangkariang River is classified as HCV 5; the river is a source

Hilir Utara of living for the community.

A. Muhid NGO: Duta The results of HCV assessment should be socialized to the community. Company
should also provide information on HCV to the community and the community
must be engaged in maintaining and improving the value of HCV.

Darman Management PT | PT GAP form team to conduct socialization on HCV to the communities, such as

GAP

socialization to the schools. As for the cleaning of Bangkariang River the
community lacks of understanding that cleaning the river will mitigate the risk of
flood during rainy season.

Data analysis and HCV mapping

The data collected on site will be compiled and tabulated based on the area of assessment.

Initially, the data collected on site will be compiled and tabulated separately in accordance

with each section assessed (biodiversity, environmental service, and socio-cultural). For each

section, the HCV element and attribute found on site is listed. Furthermore, analysis will be

conducted to justify the existence or non-existence of HCV elements and to determine the
boundary of HCV area.

Page 21 of 34

RSPO

References

The sources of information collected and analysed during pre-assessment (Table 3) and being
used for HCV assessment in PT GAP are tabulated below:

Table 3 Data and Information collected and analyzed

HCV

Main Sources

e Land title map of PT GAP in Kotawaringin Timur District, Central Kalimantan (source : PT
GAP)

e Peta Penunjukan Kawasan hutan dan Perairan Provinsi Kalimantan Tengah (Dirjen
Planologi Kehutanan, Departemen Kehutanan, Tahun 2001)

¢ Conservation map of Central Kalimantan Province (BKSDA Kaleng, 2009).

e Rencana Tata Ruang Wilayah (RTRW) Kabupaten Kotawaringin Timur (2012)

e Peta Indikatif Penundaan Pemberian Izin Baru (PPIB) Pemanfaatan Hutan, Penggunaan
Kawasan hutan dan Perubahan Peruntukan Kawasan Hutan dan Areal Penggunaan Lain
versi 6 (2013)

e Peatland map, the area and the carbon content in Kalimantan. (Wetland International-
Indonesia Program. 2004)

e Land covers from landsat satellite imagery 8 (USGS, September 2014).

e The Ecology of Kalimantan. Periplus Edition, HK. (MacKinnon, et al., 2006).

e Field Guid to The Mammals of Borneo (Payne dkk. 2000)

e Birds in Sumatera, Jawa, Bali and Kalimantan (MacKinnon, et al. 2000)

e Indonesian and Papua New Guinea Turtoise and Crocodile (Iskandar, 2000)

e IUCN Red List of Threatened Species. www.iucnredlist.org

e Endemic Bird Area Factsheet: Borneo (BirdLife International, 2012).

e Appendices I, II and III, valid from 14 April 2014 (CITES, 2014).

e Important Bird Areas in Asia: Key Sites for Conservation (Birdlife International, 2004)

e Ramsar area in Indonesia, source: http://www.ramsar.org

e Kajian Ekosistem Pulau Kalimantan(Prihatna/WWF Indonesia, 2009)

e Rapid Assessment of HCV PT GAP, June/July 2007

e HCV identification report of PT GAP 2010 by GAIA.

e HCV Identification Report of PT GAP 2012 (Aksenta, 2009)

e Management & Monitoring Plan of HCV PT GAP

e Report of Implementation Management & Monitoring Plan HCV PT GAP

e Land title map of PT GAP in Kotawaringin Timur District, Central Kalimantan (source : PT
GAP)

e Landsat satellite imagery 8 (USGS, 2014)

e Data digital Shuttle Radar Topography Mission Elevation Data (USGS, 2004)

e Land System Map (RePPProt, 1991).

e Peta Ketinggian Tempat (hasil pengolahan berdasarkan data SRTM).

e Elevation map (hasil pengolahan berdasarkan data DEM SRTM).

e Land cover map (hasil pengolahan berdasarkan citra Landsat 8, 2014).

e Rapid Assessment of HCV PT GAP, June/July 2007

e HCV identification report of PT GAP 2010 by GAIA.

e HCV Identification Report of PT GAP 2012 (Aksenta, 2009)

e Management & Monitoring Plan of HCV PT GAP

e Report of Implementation Management & Monitoring Plan HCV PT GAP

Page 22 of 34

RSPO

HCV

Main Sources

5,6

e Land title map of PT GAP in Kotawaringin Timur District, Central Kalimantan (source : PT
GAP)

e Kotawaringin Timur District in 2013 (BPS Kabupaten Kotawaringin Timur, 2014)

e Telawang sub-district in 2013 (BPS Kabupaten Kotawaringin Timur, 2014)

Village map in sub-district, regent of Kotawaringin Timur. (Sumber: RBI)

e Landsat satellite imagery 8 (Landsat 8, September 2014)

e Rapid Assessment of HCV PT GAP, June/July 2007

e HCV identification report of PT GAP 2010 by GAIA.

e HCV Identification Report of PT GAP 2012 (Aksenta, 2009)

e Management & Monitoring Plan of HCV PT GAP

e Report of Implementation Management & Monitoring Plan HCV PT GAP

Land Use Change (LUC) Methodology

Beside the HCV Assessment, PT Globalindo Alam Perkasa also conducted landuse change

analysis (LUC) to determine changes to vegetation since 2005. Land use change anal

is

done using satellite imagery from 2005, 2007, 2010 and 2015. In addition to the spatial data

in the form of satellite imagery, Land use change analysis have also used some of the data

supporting, that is, (i) land clearing data of PT GAP, and (ii) legality data of operating areas.

The assessment was conducted by combining these methods (i) remote sensing and spatial

analysis, (ii) ground truthing (iii) in-depth interview and (iv) document review. The process

and the stage of assessment are as follows:

a.
b.

Cc.

Pre-processing Image

Image classification: supervised classification/visual interpretation

Field verification :

sampling points
Ground truthing
In-depth interview

Document review

Contingency and accuracy matrix

Page 23 of 34

RSPO

Summary of Assessment Findings

SEI Assessment

The social impact assessment is conducted using Participatory Social Impact Assessment.
The assessment techniques selected are, among others, (i) document review, (ii) participatory
observation, (iii) structured depth interview, and (iv) Focus Group Discussion (FGD). The
techniques are selected to allow verification to each information generated using Triangulated
Method which combines several social research methods for Social Impact Assessment.

Based on the social impact assessment there are seven villages around in the HGU 37, as
follow: Kandan, Camba, Simpur, Soren, Rasau Tumbuh, Palangan village and UPT Kandan
(Transmigrans). For HGU 44 there are two villages around in the HGU as follow: Natai BAru
and Bagendang Tengah Village. SIA results of the study concluded that, in general, PT
GAP’s existence and plan to develop an oil palm plantation gives social impacts to the local
communities. The most essential social impact by the company’s existence is sourced from
land acquisition activity stage, land clearing as well as facility and infrastructure construction.
The social impacts, both positive and negative, coming out from the said impact sourc

sare
(a) latent conflicts occurring among village elites; (b) issues rising related to village
boundaries; (c) increase of chances to employment for local workforces and contractors; (d)
river pollution; (e) decrease of agriculture land size available and village extension area,
especially for Soren and Camba Villages; and (f) new chances of starting new kinds of

business for the local communities.
The positive things that are owned by the company (from the external), which are:
e Social interaction between the company and the community well established.

e The company has a special unit to manage the relationship and communication with the

local community.
e Societies support the company’s presence and wait for the company began operations.
e The community has high expectations of the company
e Society in general has the character of an open, pragmatic and cooperative.

From the results of the identification is done through participatory processes with
stakeholders, there are issues within the scope of the local population and social risks are
thought to have an impact on the sustainability of social enterprises. In addition, there are
positive things of the company (from the external) and conditions are given. Conditions are
given defined as pre-existing conditions and are not due to the influence of the presence of

the company.

Page 24 of 34
RSPO

The clearing of potential lands has presented a significant impact, clear boundaries between
the villages will be part of the exercises that need to be determined. The presence of
newcomers is highly influential to the current local political and customary condition. In
addition, the land clearing may also reduce the area extension potentials which are to become
rice or rubber fields. This will mainly be influential to Soren and Camba Villages. These
issues will have to be addressed in the SIA management plan.

General Recommendations of social impact management:

The important social impact from activities already done by the company is survey activities.
Based on the assessment and conclusion, following recommendations are made. They are the
essence of programme or activities which are expected to be adopted by Social Management
Plan:

1. It is advisable for the company to prepare a relevant Social Management Plan as a form of
its responsibilities for its social and environmental conditions (CSR) in participatory
manner by involving local stakeholders based on this Social Impact Assessment as well
as to synchronise and synergise it with the local government’s programmes. Cooperative
programmes and development of company and communities partnership take an
inseparable part in the Social Management Plan.

2. As a part of the Social Management Plan the company can develop a system and
procedure for employee/worker recruitment and adaptation as well as for its involvement

as a part of the local communities and government.

3. The company can develop its comprehensive communication system and procedure
which includes message composing (which, among others, are profile, plan and
environment condition and cooperation/partnership mechanism), media planning and
target of public which are to be reached. The communication is also subject to the
prevailing laws and regulations, Free and Prior Informed Consent (FPIC) principle and
RSPO NPP, as well as this Social Impact Assessment result and aspiration of the local

communities.

Page 25 of 34
RSPO

Based on Land Use Change Analysis result, since 2000 (before Nov 2005) there is no

a. HCV assessments

primary forest in the assessment area (Aksentas, 2015). Based on Indicative Map
Postponement of New Location Permit (Peta Indikatif Penundaan Izin Lokasi Baru) revision
VI 2014 issued by Ministry of Forestry, it is confirmed that there is no primary forest in the
assessment area, however peat land is present. The results of the HCV assessment shown that
there is no primary forest in PT GAP, there is secondary peat swamp forest and a small area
of heath forest (Hutan Kerangas) within the HGU No 37. The rest of the area consists of
bushes and community’s agricultural land. In HGU 44, there was no primary forest and the
land cover is generally made up of shrub land. The land use change analysis was used to
determine changes to the land covers since 2005. RSPO proxies were used to indicate
changes to the HCV status. These land covers has gone through the dynamic changes from
November 2005 to March 2015. During the HCV assessment, shrubland and cultivated land
is seen as the dominant land cover in PT GAP concession confirming the vast changes that
had taken place in the last ten years and no liability existed in PT GAP. The illustration on
the of land cover changes from November 2005 to March 2015 in PT GAP concession is

presented in picture 7.

The assessed area is situated in the area with low biodiversity, outside the Important Bird
Area, Heart of Borneo, and Ramsar area. There is no area determined or recommended as
conservation area within the landscape of the assessed area. The closest conservation areas
are TN Tanjung Puting, located approximately 50 km in the Southwest and TN Sebangau,
located approximately 60 km in the Southeast. Between the concession and the conservation
area lies oil palm plantation and agriculture land and there is no corridor connecting the

concession to the conservation area (see Picture 6).

The summary of results from HCV assessments within the PT GAP concession showed four
out of six high conservation values (or HCV) areas, namely HCV 1, HCV 3, HCV 4, HCV 6
are present in PT GAP concession. The HCV area identified was + 1,806.3 ha and HCV
Management area + 1,118.71. The HCV 1 essential element is related to the existence of
species statused endangered, which are orang-utan (Pongo pygmaeus), Proboscis monkey
(Nasalis larvatus), Bornean white-bearded gibbon (Hylobates albibarbis), and Sunda
pangolin (Manis javanica).

Page 26 of 34
RSPO

The important elements for HCV 3 are the existence of secondary Peat Swamp Forest and
Heath Forest. The HCV 4 existence is related to the flood control, water sources in form of
areas essential for water catchment, and erosion-controlling area in form of riverbanks. The
important elements for HCV 5 are utilization of natural resources as the basic needs of local
communities are not replaceable. The important elements for HCV 6 are Damong Hill as a
form of local cultural identity. The summary of HCV area in HGU PT GAP is in Table 4 and
Picture 8, HCV Management Area (HCV — MA) Presented in Table 5 & Picture 9.

Several issues which might threaten the HCV areas were identified:
Some threatness about the existences of HCV in PT GAP actually and potentially, such as:
1) Land clearing.
2) Land fires
3) Hunting of wildlife animals in the land and water.
4) Decline in ground water table by drainage of peatlands mainly by external

5) Illegal logging.

General Recommendations for HCV Management

Several general recommendation are made, which can immediately be followed up to protect
and manage the HCV areas: Delineation HCV area, verify the extent of indicative HCV area,
and to determine the end result as definitive HCV Area Map PT GAP, Socialize the presence
of HCV area in PT GAP, Develop management & Monitoring plan, capacity building of
HCV management & monitoring.

Page 27 of 34
November 2005

=

November 2007

March 2011 March 2015

Legenda

Cc] HGU Boundary

| | Logged Over Forest
By seb

| | Cultivated Land/ Rubber
| Oil Palm

| Open Land
| Building Area
— Water Body

Page 28 of 34

RSPO

Table 4 the summary of HCV area in the concession

incl Name & Description Element of HCV HCV Aiea
No. (Ha)
1 A Peat Swamp Forest which is Water source, flood 1.2, 314.8
connected to Tamiangan River controller and habitat to 13,
flow. This peat swamp forest plays | endangered species and 14,3,
role as a food controller and water | endemic species, a refugium 4.15
source. Saving water during wet to orang-utan and other
seasons and releasing water when | wildlife species. This area is
the dry ones come, it is a habitat to | a part of corridor to wildlife
the wildlife and a part of corridor | passing through PT GAP’s
to wildlife which pass through PT | HGU area and is an area
GAP’s HGU area, as well as a from which local
place from which the local communities obtain natural
communities obtain bio-resources | resources important to their
important to their life. life.
2 A forest in Domong Hill Habitat to wildlife species 12,3, | 41.0
consisting of old Heath Forest. and endangered vegetation, 6
The Heath Forest (Hutan as a cultural identity, and it
Kerangas) plays role as a place has historical and spiritual
with historical and spiritual values.
values.
3 Tamiangan River flow and its A water source, erosion 1.3, 36.6
riverbank. The river plays role as a | controller and habitat to 14,
water source for the local endemic species such as 4.1,4.2
communities’ agricultural Proboscis monkey, and a
activities at its downstream part. wildlife corridor connecting
Its downstream riverbank, which the HCV area and Mentaya
is in form of mineral soil, is still riverbank.
covered with bushes which serve
to control erosion and filtrate
sediments which may cause river
siltation. The Tamiangan
riverbank which becomes an HCV
area is a part of 50 meters width
along both side of the river in the
HGU area.
4 Wildlife corridor connecting the Wildlife corridor 14 13.1
HCV area to index no. 1 and the
HCV area to index no. 5.
5 Peat Swamp Forest which is A water source, flood 1.2, 1,377.8
connected to Soren and Camba controller and habitat to 1.3,
Rivers’ flows. This peat swamp endangered species and 14,3,
forest plays role as flood endemic species, a refugium 41,5
controller and water sources. It to orang-utan and other

Page 29 of 34

RSPO

inne Name & Description Element of HCV HCV aie
No. (Ha)
saves water during wet seasons wildlife species. This area is
and releases it during the dry ones. | a part of corridor to wildlife
It also plays roles as wildlife’s passing through PT GAP’s
habitat and a part of corridor to HGU area, and an area from
wildlife passing through PT which the local communities
GAP’s HGU area, as well as an obtain natural resources
area from which the local important for their life.

communities obtain bio-resources
important for their life.

6 Camba River and its riverbank. At | Water resource, erosion and_ | 1.3, 23.0
the upstream part, the river no flood controller and a habitat | 1.4,
longer has its original shape to endemic species such as 41,42

because it has been embedded to Proboscis monkey, and a
PT NSP’s estate trench. While in | wildlife corridor which

PT GAP’s HGU area, it still connects the HCV area and
shows its original shape with Mentaya riverbank.
riverbank covered by bushes. The
riverbank, with 50 meters width, is
an HCV area supporting the river.
A peat swamp forest connected
directly to Camba River provides
support to and becomes a water
source to this river.

Total 1,806.3

Page 30 of 34

Pees

Paws

Pues

Keterangan :

1) Sungai Besar

—— Sungai Kecit

(J acu rr car

Tipe HCV :
TIPE_HCV
=

TH dans
HH 1 3cane

HH 1 34dans

TSE

neasoe

NESTE

Camp Div 4 NSP

saevre

esto

nesere

2180's

patos

posers

Picture 8 HCV Area in PT GAP

Page 31 of 34

RSPO

Table 5 the Summary HCV Management Area (HCV MA) in PT GAP.

Index HCV elements and the locations. Boundary Hectare
1 The upstream of Sampit River and its buffer | The upstream buffer of 26.83
zone : as a water catchment area for dry Sampit River that borders
season HGU 44 of PT GAP
(Division A)
2 Binti River and its buffer zone : as a water The buffer of Binti River 93.91
catchment area, the habitat of 3 types of (Division A)
turtle and crocodile
3 The upstream of Sampit River and its buffer | The downstream buffer of | 43,66
zone : as a water catchment area for dry Sampit River (Division J)
season ; habitat for 3 types o turtles and
crocodile
4 Bengkariang River and its buffer zone : as a_| The proposed buffer of 39.21
water catchment area for dry season ; habitat | Bengkariang River
for 3 types of turtle and crocodile
5 Peatland with a depth at about 0.5-1.5m. Peatland in Division K & L_ | 915,10
Total HCV Management Area 1,118.71

Page 32 of 34

T2400 T2450E

Furs
7350's

Paes

raovs

q Keterangan:
© Dusun
Sungai
[J Batas Hou PT GaP - Alam Sahara
|] Batas Divisi PT GAP - Alam Sahara

pa50's

| HCV Manajemen Area

(Area Hev dituar HoU

‘Sumber
~ SRTM V3 30m Path/Row 119/062 (USGS, 2014)
- Data Survey Lapang (Aksenta, 2015)

3 am
nz400F 112450"

Picture 9 HCV Management Area (HCV MA) in PT GAP

Page 33 of 34
RSPO

Internal responsibility

Formal signing off by assessors and company

Statement of acceptance of responsibility for assessment

These document its summary of SEIA (Social Environmental Impact Assessment) and High
Conservation Value (HCV) of PT Globalindo Alam Perkasa.

Statement of acceptance of responsibility for assessment

These document its summary of SEIA (Social Environmental Impact Assessment) and High
Conservation Value (HCV) of PT Globalindo Alam Perkasa.

Pal Ak prigh Aks ntl

sent ii
Pupung Firman Nurwatha Nandang Mulyana Mul ana Ir. Basuki, M.Si
Team Leader HCV Team Leader SIA Leader SIA Team Leader EIA
Date: 27 July 2015 Date: 27 July 2015 Date: 27 July 2015

Assessment result document on SEJA (Social Environmental Impact Assessment)
Assessment and High Conservation Value (HCV) in PT Globalindo Alam Perkasa by
Aksenta, will be applied as one of the guidelines in managing palm oil plantation in PT
Globalindo Alam Perkasa.

Darman
General Manager PT Globalindo Alam Perkasa
Date: 27 July 2015

Page 34 of 34
